Citation Nr: 1109393	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the spine, including as secondary to service-connected residuals of left foot and ankle injuries.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to May 1992.

This claim comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Columbia Regional Office (RO) and a May 2005 rating decision of the VA RO in Atlanta, Georgia.  A Notice of Disagreement was filed in March 2006, a Statement of the Case was issued in January 2008, and a Substantive Appeal was received in March 2008.  The Veteran testified at a hearing before the Board in October 2010.  

Additionally, the Atlanta, Georgia RO has processed this case since the April 2005 rating decision of the Columbia RO.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the spine in an unappealed November 2001 rating decision.  

2.  Evidence added to the record since the November 2001 rating decision, in which the RO denied service connection for arthritis of the spine, raises a reasonable possibility of substantiating a claim for service connection for arthritis of the spine.

3.  Arthritis of the spine is related to the Veteran's service-connected residuals of left foot and ankle injuries.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, in which the RO denied service connection for arthritis of the spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the November 2001 rating decision, the criteria to reopen the claim for service connection for arthritis of the spine have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Arthritis of the spine was caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Criteria & Analysis

In a November 2001 rating decision, the RO denied service connection for arthritis of the spine because it was determined that the Veteran's arthritis of the spine neither occurred in nor was caused by service.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that his claim be reopened in November 2004.  

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for arthritis of the spine, any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  .

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  VAOPGCPREC 82-90 (July 18, 1990).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for low back pain was first denied in April 1993.  In September 1999, the Veteran requested service connection for arthritis of the spine.  By rating action of August 2000, service connection for arthritis of the spine was denied as not shown.  It was also held that new and material evidence to reopen the claim for service connection for a back injury was not submitted.  In November 2001, the RO reconsidered the issue of service connection for arthritis of the spine, subsequent to the passage of the Veterans Claims Assistance Act of 2000 (VCAA), and denied the claim on the basis that arthritis was not shown during service, nor within the applicable presumptive period.   

The evidence of record at the time of the November 2001 rating decision included service treatment records.  Service treatment records dated in November 1984 reflect that the Veteran complained of back pain for the previous three days.  A Report of Medical Examination dated in November 1989 for Airborne purposes reflects that the Veteran's spine and other musculoskeletal were clinically evaluated as normal.  The Veteran complained of low and middle back pain in January 1990.  In October 1990, the Veteran was assessed with scoliosis of the thoracic spine with convexity to the right.  In November 1990, the Veteran was assessed with acute back strain.  A Report of Medical History dated in December 1991 for Medical Board purposes reflects that the Veteran checked the 'no' box for recurrent back pain.  A Report of Medical Examination dated in January 1992 for Medical Board purposes reflects that the Veteran's spine and other musculoskeletal were clinically evaluated as normal.  The evidence of record at the time of the November 2001 rating decision also included VA outpatient treatment reports, including September 1999 x-ray findings of degenerative joint disease of the spine and a March 2000 assessment of chronic low back pain.  

Turning to the evidence which has been received since the November 2001 decision, the Board notes that newly received evidence includes a letter from L.B.S., P.C., dated in February 2006, which reflects that L.B.S. treated the Veteran for chief complaints of constant, severe, low back pain, bilateral foot and knee pain, worse on the left, and inability to walk for even moderate distances.  L.B.S. opined that the history of these problems began with a foot injury during service.  L.B.S. opined that the injury and resulting surgery altered the normal biomechanics of the Veteran's gate, putting abnormal stress on his knees, hips, and lumbar spine and accelerating degenerative changes in those areas.  L.B.S. stated that the causal relationship of the foot injury to the Veteran's knees, hips, and back problems is obvious.  L.B.S. diagnosed lumbar segmental dysfunction with intervertebral disc syndrome and bilateral radiculopathy.  

The Veteran also underwent a VA examination in July 2007.  He reported that his lumbar spine disability was related to the altered biomechanics of his gait after the foot injury.  Following physical examination, the examiner diagnosed a bilateral radiculopathy/sensory neuropathy, as well as chronic low back pain.  The examiner noted that the Veteran definitely had degenerative disease of the lumbar spine.  The examiner opined that, "The patient's lumbar spine disease is at least as likely as not, or a 50-50 probability, caused by a result of the lower extremity injury but is also more than likely related to a pre-existing congenital scoliosis and congenital tendency for lumbar degeneration."  

The letter from L.B.S. and the July 2007 VA examination report go to an unestablished fact which was the basis for the last final denial and raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Service Connection Claim

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  VAOPGCPREC 82-90 (July 18, 1990).

The Board notes that the Veteran has voiced an argument that his current arthritis of the spine is secondary to the service-connected residuals of left foot and ankle disabilities.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of this appeal, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant, because the Veteran's claim was filed prior to the effective date of the revised regulation.  

Service treatment records dated in November 1984 reflect that the Veteran complained of back pain for the previous three days.  A Report of Medical Examination dated in November 1989 for Airborne purposes reflects that the Veteran's spine and other musculoskeletal were clinically evaluated as normal.  The Veteran complained of low and middle back pain in January 1990.  In October 1990, the Veteran was assessed with scoliosis of the thoracic spine with convexity to the right.  In November 1990, the Veteran was assessed with acute back strain.  A Report of Medical History dated in December 1991 for Medical Board purposes reflects that the Veteran checked the 'no' box for recurrent back pain.  A Report of Medical Examination dated in January 1992 for Medical Board purposes reflects that the Veteran's spine and other musculoskeletal were clinically evaluated as normal. 

VA outpatient treatment reports dated in September 1999 reflect that x-ray findings showed degenerative joint disease of the spine.  In March 2000, the Veteran was assessed with chronic low back pain.  In September 2001, the Veteran was assessed with lumbago.  In May 2002, the Veteran was assessed with lumbar disc displacement.  

A letter from L.B.S., P.C., dated in February 2006, reflects that L.B.S. treated the Veteran for chief complaints of constant, severe, low back pain, bilateral foot and knee pain, worse on the left, and inability to walk for even moderate distances.  L.B.S. opined that the history of these problems began with a foot injury during service.  L.B.S. opined that the injury and resulting surgery altered the normal biomechanics of the Veteran's gate, putting abnormal stress on his knees, hips, and lumbar spine and accelerating degenerative changes in those areas.  L.B.S. stated that the causal relationship of the foot injury to the Veteran's knees, hips, and back problems is obvious.  L.B.S. diagnosed lumbar segmental dysfunction with intervertebral disc syndrome and bilateral radiculopathy.  

The Veteran also underwent a VA examination in July 2007.  He reported that his lumbar spine disability was related to the altered biomechanics of his gait after the foot injury.  Following physical examination, the examiner diagnosed a bilateral radiculopathy/sensory neuropathy, as well as chronic low back pain.  The examiner noted that the Veteran definitely had degenerative disease of the lumbar spine.  The examiner opined that, "The patient's lumbar spine disease is at least as likely as not, or a 50-50 probability, caused by a result of the lower extremity injury but is also more than likely related to a pre-existing congenital scoliosis and congenital tendency for lumbar degeneration."  

The February 2006 letter from L.B.S. and the July 2007 VA examination report reflect that the Veteran's arthritis of the spine is due to service-connected residuals of left foot and ankle injuries.  In so finding, the Board acknowledges that the July 2007 VA examiner also opined that the Veteran's lumbar spine disease is also more than likely related to a pre-existing congenital scoliosis and congenital tendency for lumbar degeneration.  However, the evidence is at least in equipoise as to the etiology of the arthritis of the spine.  Thus, service connection for arthritis of the spine is warranted.  See 38 C.F.R. § 3.102.

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that evidence related to the Veteran's claim, including VA outpatient treatment records, was received prior to the transfer of this case to the Board, and a supplemental statement of the case was not furnished to the Veteran.  However, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran, with regard to the issue of service connection for arthritis of the spine, are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for arthritis of the spine, including as secondary to service-connected residuals of left foot and ankle injuries, is reopened.  

Service connection for arthritis of the spine, including as secondary to service-connected residuals of left foot and ankle injuries, is granted.  


REMAND

At the October 2010 Board hearing, the Veteran testified that he is currently receiving treatment at the Augusta, Georgia VA medical center (VAMC).  The Board finds that the RO/AMC should make an attempt and obtain the VA treatment records dated from December 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued to the Veteran in April 2009.  Since the issuance of the supplemental statement of the case and prior to transfer of the case to the Board, the Veteran submitted additional evidence, including VA treatment records.  The Board's review of the claims file fails to show any supplemental statement of the case issued after receipt of the additional evidence.  In other words, the record does not show that the RO has reviewed the new evidence and issued a supplemental statement of the case as contemplated by regulation.  Under the circumstances, the TDIU matter must be returned to the RO for review of the additional evidence.  

Further, in light of the Board's decision granting service connection for arthritis of the spine, the Veteran's claim for TDIU must be remanded to allow the RO to assign an evaluation for arthritis of the spine before readjudicating the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's treatment from VA medical facilities, including Augusta, dated from December 2009.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  After completion of the foregoing, the RO should readjudicate the claim for entitlement to a TDIU based on all of the evidence of record, including the grant of service connection for arthritis of the spine.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


